Citation Nr: 0409294	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as a chronic disability resulting from an undiagnosed 
illness.

2.  Entitlement to an increased rating for postoperative 
residuals of a left knee meniscectomy with osteoarthritis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for postoperative 
residuals of a hemilaminectomy and diskectomy at L4-L5, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1992, to include service in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied entitlement 
to service connection for a skin rash, to include as a 
chronic disability resulting from an undiagnosed illness, as 
well as claims for increased ratings for postoperative 
residuals of a left knee meniscectomy with osteoarthritis and 
postoperative residuals of a hemilaminectomy and diskectomy 
at L4-L5.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.


FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran.

2.  The veteran's skin rash has been attributed to known 
clinical diagnoses and not to an unknown illness.




CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
rash as a chronic disability resulting from an undiagnosed 
illness is precluded by law.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he suffers from a skin rash either as 
a direct result of his military service or as a manifestation 
of an undiagnosed illness caused by his active military duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

The Laws & Regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b). 

Section 1117 of Title 38, United States Code, authorizes VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  
This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include unexplained rashes or other 
dermatological signs or symptoms.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.  

Lastly, in deciding whether the veteran has a current 
disability, it is the responsibility of the Board to weigh 
the evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  That responsibility is particularly onerous 
where medical opinions diverge.  At the same time, the Board 
is mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

Persian Gulf Veteran Status

Based on the veteran's DD 214 the Board finds that for 
purposes of analysis under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317, he is a "Persian Gulf veteran."

Undiagnosed Illnesses Claim

As to entitlement to service connection under 38 U.S.C.A. § 
1117 for an undiagnosed illness, or a chronic multi-symptom 
illness, manifested by a skin rash, the Board finds that the 
claim must be denied because it lacks legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The application of 
38 U.S.C.A. § 1117(a)(2) has an explicit condition that the 
claim be for either "an undiagnosed illness [or] a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms . . . or any diagnosed illness 
that (VA) determines in regulations ... warrants a presumption 
of service connection."  

Despite this requirement, the record shows that the veteran's 
skin rash has been attributed to known clinical diagnoses - 
dermatitis, hyperpigmentation, erythematous lesions, and 
possible dyshidrotic eczema.  See VA non-tuberculosis 
examination dated in October 1996 and VA skin examination 
dated in July 2000.  These disorders are known clinical 
diagnoses.

Because the skin rash has been attributed to a known clinical 
diagnosis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are not applicable.

Accordingly, given that the complained-of disorder is due to 
a known clinical diagnosis, the Board finds that the claim of 
entitlement to service connection for a skin rash as a 
chronic disability resulting from an undiagnosed illness is 
legally insufficient under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317, and must be denied.  Sabonis, 6 Vet. App. at 430.

Veterans Claims Assistance Act of 2000 Discussion

As to the application of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
the above claim was denied as a matter of law because the 
veteran did not meet the statutory threshold to establish a 
claim for an undiagnosed illness, i.e., the appellant's 
clinical records showed a current diagnoses for the 
disability.  Therefore, the Board is entitled to go forward 
with adjudication of the veteran's claim regardless of 
whether or not the record showed he was provided adequate 
notice and assistance as required by the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  


ORDER

The claim of entitlement to service connection for a skin 
rash as a chronic disability resulting from an undiagnosed 
illness is denied.


REMAND

As to the remaining claim of entitlement to direct service 
connection for a skin rash diagnosed as dermatitis, 
hyperpigmentation, erythematous lesions, and possible 
dyshidrotic eczema, the Board notes that, while the veteran 
was afforded VA examinations in October 1996 and July 2000, 
those examination reports do not contain medical opinion 
evidence addressing the origin and etiology of the claimed 
disability.  That evidence is necessary to aid the Board in 
making a decision on the claim.  Therefore, a remand is 
warranted in order to schedule a new VA skin examination.  
See 38 U.S.C.A. § 5103A(d) (West 2002).

As to the claim for an increased rating for post operative 
residuals of a left knee meniscectomy including arthritis, 
the Board notes that to accurately rate this disability a 
rating examination must fully discuss the principles set 
forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), to include 
functional limitations due to pain.  Yet, while the record on 
appeal shows he was afforded pertinent VA examinations in 
July 2000 and January 2001 at which it was reported that the 
veteran had left leg atrophy, a reduced range of left knee 
motion (at the July 2000 VA examination range of motion was 
from 5 to 70 degrees and at the January 2001 VA examination 
range of motion was from 5 to 50 degrees), left knee 
swelling, tenderness, and/or guarding as well as x-ray 
evidence degenerative joint disease, those examination 
reports failed to adequately address DeLuca despite the 
January 2001 VA examiner's opinion that the clamant had 
severe pain.  Accordingly, a remand to obtain the needed 
medical opinion evidence is required.  See 38 U.S.C.A. 
§ 5103A(d). 

Next, the Board notes that a review of the record shows that 
the veteran has repeatedly claimed that his service connected 
left knee disorder interferes with his ability to obtain and 
maintain employment.  Therefore, on remand, the RO must 
consider whether the severity of the left knee disorder meets 
the criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) (2003).

As to the claim for an increased rating for postoperative 
residuals of a hemilaminectomy and diskectomy at L4-L5, the 
RO has rated this disability as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  However, during the pendency of the appeal, there 
were a number of changes in the criteria for rating 
musculoskeletal disabilities under 38 C.F.R. § 4.71a, 
including intervertebral disc syndrome.  See 67 Fed. Reg. 
54345-9 (Aug. 22, 2002); 68 Fed. Reg. 51454-51456 (Aug. 27, 
2003).  The new rating criteria for rating intervertebral 
disc syndrome became effective September 23, 2002.  Id.  
Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  However, the Board 
must apply the old law prior to the effective date of the new 
law.  38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).

With the above in mind, the Board notes that the veteran has 
yet to be provided notice of the change in law nor provided a 
VA examination that took into account the change in law.  
Therefore, a remand is required for the RO to provide the 
veteran with notice of the change in law and a new VA 
examination.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); 38 U.S.C.A. § 5103A(d).

In addition, the Board notes that the veteran, in September 
1997, re-injured his left knee and low back when struck by a 
forklift at work.  See private treatment records from 
Allegheny General Hospital dated in September 1997.  
Therefore, on remand, medical opinion evidence is needed to 
differentiate the degree of impairment caused by the 
veteran's service connected left knee and low back 
disabilities from any additional disability caused by his 
nonservice connected September 1997 work injury.

The Board further notes that the record shows outstanding 
records from Jefferson Hospital, and that a further search 
for records should be made from the Pittsburgh VA medical 
center, including a request for all Persian Gulf Syndrome 
Examinations; records from Orthopedic Associates of 
Pittsburgh; and from Allegheny General Hospital.  Therefore, 
on remand, the RO should attempt to obtain all of the 
veteran's records from these locations.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).

Lastly, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), includes 
notification provisions that require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  Therefore, on 
remand, the RO must take all necessary actions to ensure that 
the veteran is provided adequate notice under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Also see 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

Therefore, these issues are REMANDED for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent. 

2.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers who have treated him for a 
skin rash since separation from active 
duty and for left knee and lumbar 
problems since April 2000.  The RO must 
inform the veteran that VA will make 
efforts to obtain relevant evidence, such 
as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Thereafter, the RO 
should obtain all records identified by 
the veteran that have not already been 
associated with the record on appeal 
including all of his records from 
Jefferson Hospital; the Pittsburgh VA 
medical center, including all Persian 
Gulf Examinations; Orthopedic Associates 
of Pittsburgh; and Allegheny General 
Hospital.  The veteran should also be 
directed to submit all pertinent evidence 
in his possession that pertains to his 
claims.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran notified 
in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran to be 
afforded a VA dermatological examination.  
Send the claims folder to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination of the 
veteran, the examiner is asked to opine 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that any 
diagnosed skin disability is related to 
military service? 

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurological 
examinations.  Send the claims folder to 
the examiners for review in conjunction 
with the examinations.  All indicated 
tests and studies, including x-rays, as 
deemed appropriate by the orthopedist and 
neurologist, should be accomplished and 
all clinical findings should be reported 
in detail.  Based on a review of the 
claims folder and the examination, the 
examiners are to answer the following 
questions.

A.  As to the left knee disorder, 
the orthopedic examiner should provide 
answers to the following questions:

(i) What objective manifestations of 
any left knee disorder are present 
due to the service connected 
disorder?  What manifestations are 
due to the postservice September 
1997 accident?

(ii)  Is there objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left knee.  To 
what extent, if any, does the 
veteran experience functional loss 
due to painful left knee motion or 
weakness, and/or any of the other 
symptoms noted above with repeated 
joint use, and during symptom flare-
ups.  To the extent possible, the 
orthopedist should express such 
functional loss in terms of degrees 
of limited joint motion, or joint 
weakness.

(iii)  The examiner is to report the 
range of left knee motion, and 
address whether, when taking into 
account pain, fatigue, and flare-ups 
etc., pain causes leg flexion to be 
limited to 30 degrees or less?  

(iv)  Does the veteran's left knee 
disorder, when taking into account 
pain, fatigue, and flare-ups, etc., 
cause leg extension to be limited to 
15 degrees or more?  

(v)  Does the veteran's left knee 
disorder include a dislocated 
semilunar cartilage?  If so, does 
adverse symptomatology equate to 
frequent episodes of "locking," 
pain, and effusion?

(vi)  Address how the veteran's left 
knee disorder interferes with his 
ability to work and day-to-day 
functioning.  

B.  As to the veteran's low back 
disorder, the orthopedic and neurological 
examiners should provide answers to the 
following questions:

(i) What objective manifestations of 
any left knee disorder are present 
due to the service connected 
disorder?  What manifestations are 
due to the postservice September 
1997 accident?

(ii).  Provide a consensus opinion 
whether functional debility 
experienced by the veteran more 
closely equates to an intervertebral 
disc syndrome with "moderate" 
symptoms (recurring attacks), OR to 
"severe" symptoms (persistent 
symptoms with intermittent relief), 
OR to an intervertebral disc 
syndrome with "pronounced" 
symptoms (persistent symptoms 
compatible with sciatic neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to site of 
diseased disc with little 
intermittent relief).  

(iii)  Provide a consensus opinion 
whether functional debility 
experienced by the veteran equates 
to an intervertebral disc syndrome 
with incapacitating episodes having 
a total duration of at least two 
weeks but less than four weeks 
during the past 12 months, OR with 
incapacitating episodes having a 
total duration of at least four 
weeks but less than six weeks during 
the past 12 months, OR with 
incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.  

Note 1:  If the severity of the 
veteran's service connected low 
back disorder is different 
before and after September 23, 
2002, the examiners must say so 
and provide a separate opinion 
for each time period.

Note 2:  An incapacitating 
episode is defined as a period 
of acute signs and symptoms due 
to intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician and 
treatment by a physician.  

(iv)  The orthopedic examiner should 
conduct range of motion studies of 
the lumbar spine and provide an 
opinion addressing at what point, 
measured in degrees, pain begins in 
each plane of motion.  The examiners 
must provide an opinion as to any 
additional loss of motion the 
veteran would experience during a 
flare-up or with fatigue.  See 
38 C.F.R. § 4.71a.

(v)  The neurology examiner should 
provide an opinion whether the 
veteran's adverse neurological 
symptomatology equates to "mild," 
"moderate" or "severe" incomplete 
paralysis or "complete" paralysis 
of the sciatic nerve, or any other 
nerve affected by the low back 
disorder.  See 38 C.F.R. § 4.124a.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  In doing 
so, the RO should document whether the 
criteria for submission for extra-
schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) has been met.  If 
any benefit sought on appeal remains 
denied, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations to include the new 
rating criteria for intervertebral disc 
syndrome, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



